United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1425
Issued: December 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 17, 2015 appellant filed a timely appeal from an April 14, 2015 merit decision of
the Office of Workers’ Compensation Programs.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of a
medical condition commencing February 20, 2010 causally related to his accepted November 26,
1998 employment injuries.

1

On June 17, 2015 appellant submitted a timely request for oral argument in connection with OWCP’s April 14,
2015 decision. By letter dated October 27, 2015, he withdrew the request for an oral argument and requested that
the matter proceed to a decision based on the evidence of record.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on November 26, 1998 appellant, then a 62-year-old mail handler,
sustained a bilateral leg contusion and an ankle contusion when his left leg and both feet became
jammed between two pallets at work. He stopped work on November 27, 1998 and returned on
December 2, 1998.3
The claim was dormant from early 1999 until late 2012 when appellant requested a copy
of his claim file. Thereafter, OWCP provided appellant a copy of his file.
On December 18, 2013 appellant filed a claim for a recurrence (Form CA-2a) of medical
condition commencing February 20, 2010 causally related to his accepted November 26, 1998
employment injuries. He had retired from the employing establishment on December 5, 2007.
Since that time, appellant related that he had been dealing with constant pain running up and
down his legs and feet, swelling of his foot and ankle, and stiffness in his joints and bones. He
sought medical treatment from time to time. The employing establishment controverted the
claim noting that appellant was removed for unsatisfactory attendance.4
In reports dated September 24 and October 4, 2013, Dr. Larry W. Blackburn, a Boardcertified family practitioner, noted appellant’s complaints of a productive cough. The reason for
his visit was for an evaluation of his flank, right leg, and right hip pain and gastroesophageal
reflux disease. Dr. Blackburn noted that appellant experienced right leg pain following an injury
at work a few months ago. He also noted that appellant had recently received care in an
emergency room. Dr. Blackburn provided a history of his family, social, and medical
background. He reported findings on physical and neurological examination. Dr. Blackburn
provided an impression of bronchitis, flank pain that was musculoskeletal in origin, esophageal
reflux, and leg pain that was unremarkable on examination. Dr. Blackburn also assessed lumbar
radiculopathy. On October 14, 2014 he ordered physical therapy to treat, among other things,
appellant’s lumbar radiculopathy.
In an October 9, 2013 lumbar magnetic resonance imaging (MRI) scan report,
Dr. Christopher J. Chicoskie, a Board-certified radiologist, found minimal degenerative disc
disease. There was no neural foramina stenosis. There was diffuse loss of normal fatty bone
marrow signal intensity which could have been due to red bone marrow reconversion caused by
chronic anemia. An October 14, 2013 report from appellant’s physical therapist addressed
appellant’s treatment.
By letter dated February 12, 2014, OWCP advised appellant of the deficiencies of his
claim and requested additional factual and medical evidence.

3

No wage-loss compensation was paid.

4

An attached April 7, 2008 notification of personnel action (PS Form 50) advised that, effective December 5,
2007, appellant was removed for unsatisfactory attendance/failure to be regular in attendance. Appellant’s last day
in pay status was May 3, 2007.

2

On February 26, 2014 appellant stated that he developed symptoms from time to time
five years after he stopped working, but that his symptoms had increased causing him constant
pain and discomfort in the same areas as his accepted injuries. He claimed that he had not
sustained any other injuries and that his right flank pain should be associated with his accepted
injuries and exercise. Appellant received medical treatment on December 1, 1998, December 13,
2012, and October 14, 2013.
Appellant submitted a September 13, 2012 right ankle x-ray report from Dr. Allen M.
Donnelly, a Board-certified diagnostic radiologist, who found no evidence of fracture or other
osseous abnormality. Physical therapy reports dated December 3 to 30, 2013 addressed
appellant’s treatment.
In a June 18, 2014 decision, OWCP denied appellant’s recurrence of a medical condition
claim as he failed to submit sufficient medical evidence to establish a causal relationship
between his current conditions and his accepted November 26, 1998 work injuries.
By letter dated July 9, 2014, appellant requested a telephone hearing with an OWCP
hearing representative. He resubmitted Dr. Donnelly’s September 13, 2012 right ankle x-ray
report. A telephone hearing was held on February 18, 2015. Appellant testified that he filed his
recurrence of a medical condition claim because he began having pains which he thought were
due to the work injury. He asked that OWCP pay for his physical therapy and other treatment.
The hearing representative informed appellant of the type of medical evidence needed to
establish his claim.
In an April 14, 2015 decision, an OWCP hearing representative affirmed the June 18,
2014 decision, finding the medical evidence submitted was insufficient to establish a causal
relationship between appellant’s current conditions and his accepted employment-related
injuries.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.5 Continuous
treatment for the original condition or injury is not considered a “need for further medical
treatment after release from treatment,” nor is an examination without treatment.6
An employee who claims a recurrence of medical condition has the burden of proof to
establish causal relationship by the weight of substantial, reliable, and probative evidence. This
burden requires that an employee furnish medical evidence from a physician who, on the basis of
a complete and accurate factual and medical history, concludes that the employee’s need for

5

20 C.F.R. § 10.5(y).

6

Id.

3

additional medical care is causally related to the accepted injury and supports that conclusion
with sound medical reasoning.7
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of a medical condition commencing February 20, 2010. OWCP accepted
that on November 26, 1998 appellant sustained a bilateral leg contusion and an ankle contusion
while working as mail handler. He was separated from the employing establishment on
December 5, 2007. On December 18, 2013 appellant filed a recurrence claim, alleging that his
current medical conditions were causally related to the accepted conditions.
Dr. Blackburn’s September 24 and October 4, 2013 reports provided an impression of
bronchitis, flank pain that was musculoskeletal in origin, esophageal reflux, and leg pain that was
unremarkable on examination, and assessed lumbar radiculopathy. While Dr. Blackburn
referenced the history of injury and physical examination findings as the basis for his conclusion,
he did not provide an opinion stating that the diagnosed conditions were causally related to the
accepted November 26, 1998 employment injuries. The Board has held that medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.8 Dr. Blackburn’s October 14, 2014
prescription ordered physical therapy to treat appellant’s conditions, including lumbar
radiculopathy, but offered no opinion on causal relationship of the diagnosed conditions.9
Similarly, the diagnostic test reports of Dr. Chicoskie are insufficient to establish causal
relationship. Neither physician provided an opinion on the causal relationship between
appellant’s diagnosed gastrointestinal and lumbar conditions, and the accepted work injuries.10
Dr. Donnelly, in his September 13, 2012 x-ray report, did not address whether appellant
had a right ankle condition causally related to the November 26, 1998 employment injuries.
Rather, he found no evidence of fracture or other osseous abnormality.
The reports from appellant’s physical therapist have no probative medical value, as a
physical therapist is not considered a physician as defined under FECA.11
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a recurrence of a medical condition commencing February 20,
7

E.O., Docket No. 11-1099 (issued February 24, 2012); J.B., Docket No. 11-1410 (issued January 5, 2012).

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

Id.

10

Id.

11

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208,
211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).

4

2010 causally related to the accepted November 26, 1998 employment injuries. Appellant did
not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish a
recurrence of a medical condition commencing February 20, 2010 causally related to his
accepted November 26, 1998 employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

